Case 2:21-cv-05198-DMG-AGR Document 19 Filed 08/23/21 Page 1 of 1 Page ID #:198




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.    CV 21-5198-DMG (AGRx)                                   Date     August 23, 2021

  Title One Step Up, Ltd. v. Azul Clothing, Inc.                                     Page     1 of 1


  Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                              NOT REPORTED
               Deputy Clerk                                            Court Reporter

     Attorneys Present for Plaintiff(s)                       Attorneys Present for Defendant(s)
            NONE PRESENT                                              NONE PRESENT

  Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE AND NOTICE TO ALL
               PARTIES

           On July 21, 2021, the Court set a Scheduling Conference. [Doc. # 11.] As required by the
  Court's July 21, 2021 Order, Fed. R. Civ. P. 26(f), and Local Rule 26-1, counsel are required to
  file a Joint Rule 26(f) Report, attaching a worksheet (Exhibit A). To date, the worksheet has not
  been filed.

         The Scheduling Conference set for hearing on September 3, 2021 is continued to
  September 10, 2021 at 9:30 a.m. The parties shall file their Joint Rule 26(f) Report, attaching
  the worksheet attached to the Court's July 21, 2021 Order, by no later than August 27, 2021.

  IT IS SO ORDERED.




  CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
